Citation Nr: 1753687	
Decision Date: 11/22/17    Archive Date: 12/01/17

DOCKET NO.  12-23 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for a service-connected lumbosacral strain (back disability), to include a total disability rating from December 14, 2012 to January 31, 2013.

2.  Entitlement to a rating in excess of 10 percent prior to May 5, 2017, and in excess of 30 percent thereafter for service-connected bilateral pes planus (foot disability).

3.  Entitlement to a rating in excess of 40 percent for service-connected radiculopathy of the left lower extremity, including entitlement to an effective date prior to November 16, 2015.

4.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

G. T. Raftery, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty with the United States Air Force from May 1980 until he retired in May 2000.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) (hereinafter the Agency of Original Jurisdiction (AOJ)) in Phoenix, Arizona.

The issue of entitlement to service connection for plantar fasciitis was raised by the record in a May 2017 VA examination.  As this issue has not been adjudicated by the AOJ, it is referred for appropriate action.  38 C.F.R. § 19.9 (b) (2017).

In a July 2017 rating decision, the AOJ increased the Veteran's disability rating to 30 percent effective July 27, 2012 for his service-connected bilateral foot disability.  Since the RO did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

These claims were previously remanded for further development in January 2017.  Regrettably, for reasons detailed below, the Board must again remand the issues of entitlement to a rating in excess of 40 percent for a back disability, entitlement to a rating in excess of 40 percent for radiculopathy of the left lower extremity, including entitlement to an effective date prior to November 16, 2015, and entitlement to a TDIU to the AOJ for additional development.




FINDINGS OF FACT

1.  Prior to May 5, 2017, the Veteran's service-connected bilateral pes planus was manifested by no greater than moderate impairment, with weight-bearing line medial to great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet.

2.  From May 5, 2017 onward, the Veteran's bilateral pes planus was manifested by no greater than severe impairment, with objective evidence of marked deformity and pain on manipulation and use of the feet.


CONCLUSIONS OF LAW

1.  For the period prior to May 5, 2017, the criteria for a disability rating in excess of 10 percent for bilateral pes planus have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71, Diagnostic Code (DC) 5276 (2017).

2.  For the period beginning May 5, 2017, the criteria for a disability rating in excess of 30 percent for bilateral pes planus have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71, Diagnostic Code (DC) 5276.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA must comply with its duties to notify and assist.  In this case, neither the Veteran nor his representative have raised any issues with the duty to notify or the duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

As noted above, the Veteran's claim was previously remanded by the Board for additional development in January 2017.  As a matter of law, the Board has a duty to ensure substantial compliance with the terms of its remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 147 (1999); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The Board instructed the AOJ to ask the Veteran to provide or identify any relevant updated medical treatment records and associate them with the claims file, then schedule the Veteran for a VA examination.  Accordingly, the AOJ sent the Veteran a letter requesting this information.  See February 2017 Initial Development Letter.  The Veteran did not respond.  The Veteran was then afforded a VA examination in May 2017, and his claims were readjudicated in a July 2017 Supplemental Statement of the Case (SSOC).  

After considering the prior remand and the development conducted, the Board finds that substantial compliance with the prior remands has been accomplished.  Therefore, the Board may proceed forward with adjudicating the Veteran's claim of entitlement to an increased rating for his bilateral foot disability without prejudice to him.

II.  Legal Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C. § 1155 ; 38 C.F.R. §§ 4.1, 4.10. 

Where the question for consideration is the propriety of the initial ratings assigned, evaluation of the evidence since the effective date of the grant of service connection is required.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson, 12 Vet. App. at 126-27.  A Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 .

In this case, the Veteran asserts that he is entitled to a disability rating in excess of 10 percent prior to May 5, 2017, and in excess of 30 percent thereafter for his service connected bilateral foot disability.

A 10 percent rating is warranted for moderate impairment either unilaterally or bilaterally, with weight-bearing line over or medial to the great toe, inward bowing of the tendo-achillis, pain on manipulation and use of the feet.  38 C.F.R. § 4.71a , DC 5276.

A 30 percent rating is warranted for severe disability, with symptoms of objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  Id.

A 50 percent rating is warranted for pronounced disability with symptoms of marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  Id.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and the demonstrated symptomatology. Any change in a diagnostic code by VA must be specifically explained.  See Pernorzo v Derwinski, 2 Vet. App. 625 (1992).
Here, the Veteran's disability consists of flat feet, and the symptoms of his disability, such as pronation, tenderness, and pain, are expressly contemplated by DC 5276.  Therefore, the Board will only address the Veteran's bilateral foot disability under DC 5276.

A.  Period prior to May 5, 2017

The Veteran was afforded a VA examination to gague the severity of his service-connected bilateral pes planus in September 2009.  He reported pain in both plantar arches while standing and walking, the functional limitations of which were an inability to stand for more than a few minutes and an inability to walk more than a few yards.  The Veteran did not report swelling, heat, redness, stiffness, fatigability, weakness, and lack of endurance in both feet.  The examiner observed that the Veteran's disability necessitated the use of orthotic inserts.  The examiner found the orthotic inserts to be effective and noted that the Veteran could stand for 15 minutes and walk about one and a half city blocks.  

On physical examination, the examiner did not find evidence of swelling, heat, redness, stiffness, fatigability, weakness, and lack of endurance in either foot.  However, the examiner did observe abnormal weight bearing in both feet, evidenced by callosities.  The examiner also observed inward bowing of both achilles tendons on weight bearing, correctable with manipulation.  The examiner did not observe pain on manipulation.  The Veteran exhibited moderate pronation, with an arch present on non-weight bearing, but not present on weight bearing.  The Veteran's weight bearing line on both feet was medial to great toe.  The examiner did not observe an antalgic gait, but noted that the Veteran had a shorter stride length with early heel lift and external rotation of the legs.

In a February 2010 treatment note from 56th Medical Group at Luke Air Force Base, the Veteran reported experiencing foot pain.  He was noted to have orthotics, but the practitioner observed that they were old and referred the Veteran to a podiatrist for treatment.  Otherwise, his bilateral feet were noted to be in "good repair."

In March 2010, the Veteran was evaluated and treated by Dr. S.C., a podiatrist.  Dr. S.C. observed that the Veteran's orthotics were in good condition, but his shoes were worn out, and the Veteran's right leg appeared to be longer than the left.  Dr. S.C. provided a treatment plan for plantar fasciitis and limb length discrepancy.
Based on the foregoing, the Board finds that the Veteran's symptoms for the period prior to May 5, 2017 more closely approximate the diagnostic criteria for a 10 percent disability rating.  As previously discussed, a 10 percent disability rating is warranted for moderate impairment either unilaterally or bilaterally, with weight-bearing line over or medial to the great toe, inward bowing of the tendo-achillis, pain on manipulation and use of the feet.

A 30 percent disability rating is warranted for severe disability, with symptoms of objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  Prior to May 5, 2017, the Veteran exhibited more moderate symptomatology of pes planus.  He was observed to have inward bowing of the Achilles tendon on both feet on weight bearing, but it was correctable with manipulation.  Despite subjective complaints of pain, he did not exhibit objective pain on manipulation.  Moreover, the Veteran's pronation was observed to be moderate; he did not exhibit objective evidence of marked deformity.

The Board acknowledges the Veteran's contentions that his service-connected bilateral pes planus warrants an evaluation greater than 10 percent.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his service-connected bilateral pes planus.  See Moray v. Brown, 2 Vet. App. 211, 214   (1993).  Objective findings corroborating subjective complaints are required.  38 C.F.R. § 4.71a, Code 5276.

B.  Period beginning May 5, 2017

The Veteran was afforded another VA examination on May 5, 2017.  The Veteran reported progressively worsening pain to his plantar heels and arches.  He stated that he has pain with his first step in the morning, with standing after prolonged sitting, and pain with walking and standing.  He reported partial pain relief with custom orthotics and steroid injections.  

The examiner observed pain on use and pain on manipulation with both feet.  The examiner did not observe swelling on use or characteristic callouses.  The examiner noted that the Veteran uses orthotics, but his feet are still symptomatic.  However, the orthotics were noted to alleviate symptoms of extreme tenderness of the plantar surfaces on both feet.  On weight-bearing, the examiner observed that the Veteran has decreased longitudinal arch height in both feet.

The examiner also observed marked deformity of both feet.  Specifically, the Veteran exhibited marked pronation of both feet, which is improved by orthotics.  Additionally, in both feet, the weight-bearing line was noted to fall over or medial to the great toe.  While the Veteran was observed to have inward bowing of the Achilles tendon in both feet, he did not exhibit marked inward displacement and severe spasm of the Achilles tendon on manipulation of one or both feet.  The Veteran exhibited pain in both feet on physical exam.

Regarding functional loss and limitation of motion, the examiner observed that the Veteran's disability causes pain on weight-bearing, disturbance of locomotion, and lack of endurance in both feet.  The examiner concluded that the Veteran's bilateral foot diability results in decreased mobility, which impacts his ability to perform occupational tasks.

Based on the foregoing, the Board finds that the Veteran's symptoms for the period beginning May 5, 2017 more closely approximate the diagnostic criteria for a 30 percent disability rating, which is warranted for severe disability, with symptoms of objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.

A higher rating is not warranted.  With respect to a 50 percent evaluation, the evidence does not show "pronounced" rather than "severe" flatfeet; the presence of marked pronation; marked inward displacement; or severe spasm of the tendo achillis on manipulation unimproved by orthotics.  While the Veteran did exhibit extreme tenderness of plantar surfaces on both feet, the tenderness was noted to improve with use of orthotics.

In making its determination, the Board acknowledges the functional impairments the Veteran experiences, including limitations on standing and walking.  However, the Board finds that these impairments are consistent with the examiner's findings regarding the severity of the Veteran's bilateral foot disability, and his level of impairment is best contemplated by a 30 percent disability rating.


ORDER

Entitlement to a rating in excess of 10 percent prior to May 5, 2017, and in excess of 30 percent thereafter for service-connected bilateral pes planus (foot disability), is denied.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159.


I.  Increased Ratings for Back Disability and Radiculopathy of the Left Lower Extremity

The Veteran's claims for increased ratings for his back disability and radiculopathy of the left lower extremity require a new VA examination.  During his most recent VA examination, the Veteran reported experiencing flare-ups, during which he needs assistance dressing and has trouble bending.  See July 2017 VA Examination.  However, the examiner did not express an opinion concerning whether there would be additional limitations on functional ability on repeated use or during flare-ups.  In Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court of Appeals for Veterans Claims (Court) recently held that VA examination reports must address functional loss during flare-ups regardless of whether the veteran was undergoing a flare-up at the time of examination.

II.  TDIU

The Board finds that since the Veteran's claims for increased ratings for his back disability and radiculopathy of the left lower extremity may impact his combined total disability rating, the issues are inextricably intertwined with his claim for a TDIU. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  As such, a decision on the claim for a TDIU would be premature, and remand is also required pending resolution of the intertwined claims.

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination to determine the current severity of the Veteran's service-connected back disability and radiculopathy of the left lower extremity.  The Veteran's claims file must be made available to and reviewed by the examiner.  All indicated testing should be accomplished and all symptomatology associated with the disability should be identified.

The examiner must specifically express an opinion concerning whether there would be additional limitations on functional ability on repeated use or during flare-ups, and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner must assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss, using lay observations specifically elicited from the Veteran.  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.  Specifically, if the medical professional cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered.  In so doing, the medical professional shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  

The examiner should also ensure that, consistent with 
38 C.F.R. § 4.59, the VA examination report contains range of motion testing, including active, passive, weight-bearing, and non-weight-bearing, including the results following repetitive motion testing and whether there is any functional loss (please describe as stated above).  If any of the range of motion testing described above cannot be performed or is not medically appropriate, the examiner should explain why.
The examiner is also asked to identify any neurologic impairment attributable to the Veteran's service-connected back disability.  

2.  Ask the Veteran to complete an updated VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

3.  Then, readjudicate the appeals, including the Veteran's claim for TDIU.  If the claims remain denied, issue a supplemental statement of the case and provide the Veteran and his representative adequate opportunity to respond.
		
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


